Citation Nr: 0017517	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947, from August 1950 to August 1953, and from 
October 1961 to August 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded by the Board in September 1998 and July 
1999.  


FINDINGS OF FACT

1. The veteran died in August 1997, at the age of 68.  The 
immediate cause of death was acute myocardial infarction, 
due to, or as a consequence of, coronary artery disease.  
No autopsy was performed.

2. At the time of the veteran's death, service connection was 
in effect for a right knee disorder, evaluated as 20 
percent disabling, and hiatal hernia, evaluated as 10 
percent disabling.  

3. The appellant has not presented competent medical evidence 
of a causal relationship between the veteran's service or 
his service connected disabilities, and the cause of his 
death.

4. The veteran did not die of a service-connected disability, 
or have a total disability permanent in nature resulting 
from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSION OF LAW

1. The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500 and 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. 1110, 1131 (West 
1991).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, if manifested 
to a degree of 10 percent disabling within one year following 
service.  38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. 3.307, 3.309 (1999).

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service 
connected disease or injury. 38 C.F.R. 3.310 (1998). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 3.303(d) (1999).

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999). To 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For the service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. 1310; 38 C.F.R. 3.312.

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit.v. Brown, 5 Vet. App. 91 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability, 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The official death certificate shows that the veteran died in 
August 1997, at age 68.  The immediate cause of death was 
acute myocardial infarction, due to, or as a consequence of 
coronary artery disease.  Other significant conditions 
contributing to death were coronary artery bypass graft and a 
urinary tract infection.  No autopsy was performed.  

At the time of his death, service connection was in effect 
for a right knee disorder, evaluated as 20 percent disabling, 
and hiatal hernia, evaluated as 10 percent disabling.  

The appellant contends that the veteran's death was the result 
of medication that he took to treat his service connected 
hiatal hernia.  It is asserted that he was allergic to 
nitroglycerin, which, she says, caused his coronary artery 
disease.  During her video conference hearing before the 
undersigned member of the Board in January 1999 she testified 
that the veteran was prescribed nitroglycerin for his hiatal 
hernia, prior to any heart condition.  She stated that she 
requested an autopsy but one was not performed.

A review of the service medical records fails to disclose 
evidence of heart disease.  The veteran was seen at the 
dispensary on two occasions in October 1961 for severe chest 
pain.  A diagnosis of heart disease was not made at these 
times.  He was seen on several occasions in July and August 
1962 for substernal pain.  It was determined that the pain was 
epigastric in nature.  The June 1962 separation examination 
clinically evaluated the heart as normal.  A chest x-ray was 
negative. 

Beginning in 1950, the veteran received treatment at VA and 
private facilities.  He was hospitalized at a private facility 
in March 1977 for chest pain.  At that time it was reported 
that a myocardial infarction was ruled out.  A VA examination 
was conducted in August 1978 in order to evaluate the right 
knee disability and hiatal hernia.  The clinical history 
indicated that the veteran had been hospitalized at a private 
facility in June 1978 for chest pain, which radiated down the 
left arm "(MI)" and for hypertension.  Pertinent medication 
listed was anti-hypertensive medications.  

VA outpatient records dated in 1980 show that the veteran was 
prescribed nitroglycerin for arteriosclerotic heart disease 
and angina.  The veteran was evaluated at a VA facility in 
November 1981 for the hiatal hernia. He stated that when he 
has attacks they think he is having a heart attack.  All EKGs 
and stress tests were normal.  The veteran indicated that his 
symptoms were relieved by nitroglycerin.  It was noted that a 
February 1981 EKG showed anterior lateral eschemia.  

The veteran was hospitalized at private facility in May 1989 
for arteriosclerotic heart disease.  He underwent a five-
vessel by-pass.  Medications prescribed at discharge did not 
include nitroglycerin.  

The veteran was hospitalized at a VA facility on August [redacted], 
1997 for dizziness.  While sleeping monitoring equipment 
sounded.  A code was called and the veteran did not respond.  
He expired on August [redacted], 1997.  The diagnosis was probable 
acute myocardial infarction, arteriosclerotic heart disease, 
coronary artery bypass graft 1989.The veteran's chart reflects 
that at the time of admission he was not taking nitroglycerin.

Subsequently received was a list of the medications prescribed 
by the VA from 1995 until his death.  These records show he 
was allergic to nitroglycerin.  The appellant submitted 
literature regarding Nitrostat.  It was indicated that the 
medication might cause dizziness, lightheadedness, or 
faintness.  People who had been using for several weeks should 
not suddenly stop using it as it may result in angina attacks.

A hearing was held at the RO in February 1998.  At that time 
the appellant testified that following the veteran's discharge 
from service he experienced severe symptoms associated with 
the hiatal hernia.  The veteran indicated that nitroglycerin 
relieved the symptoms.  She stated that the VA prescribed 
nitroglycerin when the veteran did not have any heart disease.  
She testified that the veteran was allergic to the 
nitroglycerin and that this contributed to his death.  

A VA physician in February 2000 reviewed the records in the 
veteran's adjudication claims folder.  It was noted that the 
veteran had a history of coronary artery disease and coronary 
artery bypass graft in 1989.  An EKG in the record suggested 
that there was an old inferior myocardial infarction.  The 
report indicates that, in the evaluator's opinion, there was 
nothing to suggest that the veteran was taking nitroglycerin 
at the time of the admission to the hospital and it was 
doubted that this medication was the cause of the veteran's 
old inferior myocardial infarction, despite having an allergy 
and being prescribed for a hiatal hernia.  There was nothing 
in the record to suggest that the myocardial infarction was 
due to any adverse reaction to medications.  

To summarize, the appellant's testimony and statements 
describing symptoms of the veteran's disabilities or 
incidents are considered to be competent evidence. However, 
as the appellant has not been shown to be a medical expert, 
she is not qualified to express an authoritative and 
probative opinion regarding any medical causation of the 
cancer that led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In this regard the service medical records do not confirm the 
presence of heart disease.  The first postservice clinical 
evidence confirming the presence of heart disease heart 
disease was in 1989, many years after service.  The appellant 
has not submitted any competent medical evidence nor is there 
any competent medical evidence of record, which establishes a 
relationship between the heart disease and the veteran's 
periods of active duty either directly or presumptively.  

Regarding entitlement to cause of death on a secondary basis, 
the 1980 and 1981 VA outpatient records indicate that the 
veteran was taking nitroglycerin for arteriosclerotic heart 
disease.  The November 1981 record indicates that this heart 
disease had not been clinically confirmed.  Regardless, the 
record shows that as of 1995 nitroglycerin was not being 
prescribed.  Additionally, A VA physician in February 2000 
doubted nitroglycerin was the cause of the veteran's old 
inferior myocardial infarction, despite having an allergy and 
being prescribed for a hiatal hernia and that there was 
nothing in the record to suggest that the myocardial 
infarction was due to any adverse reaction to medications.  
There is no medical evidence of record, which indicates 
otherwise.

The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which establishes a nexus between the veteran's 
service connected disabilities and any associated treatment, 
to include nitroglycerin and the cause of the veteran's 
death.  Accordingly, her claim is not well grounded and must 
be denied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO. When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein. The veteran was denied by the RO.  The 
Board considered the same law and regulations. The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

II.  Entitlement to Chapter 35
Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1999).

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in 1997, his combined disability 
rating was 30 percent.  Therefore, he was not in receipt of a 
total and permanent disability evaluation due to service-
connected disability at the time of his death.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

